                       Case 21-10023-JTD         Doc 23     Filed 01/13/21     Page 1 of 1


                      IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
____________________________________
                                     )
In re:                               )  Chapter 11
                                     )
WARDMAN HOTEL OWNER, L.L.C.,        )   Case No.: 21-10023 (JTD)
                                     )
                  Debtor.           )
____________________________________)
                          MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice of
Michael T. Driscoll of Sheppard Mullin, 30 Rockefeller Plaza, New York, NY 10112, to represent Marriott Hotel
Services, Inc. in the above-captioned case and any related proceedings.

Dated: January 13, 2021                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                                    /s/ Curtis S. Miller
                                                    Curtis S. Miller (No. 4583)
                                                    1201 North Market Street
                                                    P.O. Box 1347
                                                    Wilmington, DE 19899-1348
                                                    Telephone: (302) 658-9200
                                                    Facsimile: (302) 658-3989
                                                    Email: cmiller@mnat.com

                   CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, and am admitted,
practicing, and in good standing as a member of the Bar of the States of New York and Illinois. I submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this
action. I also certify that I am generally familiar with this Court’s Local Rules and with the Standing Order for
District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of
Court for District Court.
Dated: January 13, 2021                               /s/ Michael T. Driscoll
                                                      Michael T. Driscoll
                                                      SHEPPARD MULLIN
                                                      30 Rockefeller Plaza
                                                      New York, NY 10112
                                                      Telephone: (212) 653-8700
                                                      Facsimile: (212) 653-8701
                                                      Email: mdriscoll@sheppardmullin.com
                                        ORDER GRANTING MOTION

       IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.
